DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on March 29, 2021 is acknowledged.
Claim Objections
Claims 1-15 are objected to because at the outset an independent claim should begin with - - A process- - and the dependent claims should begin with - - The claim- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 13 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "condensing methanol-type" in claim 8, line 2 renders the claim indefinite.  It is unclear what the other condensing-methanol types are?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2013/0095029) in view of Van Dijk (US 4,407,973) and further in view of Ola et al (US 2018/0072658 A).
Applicants’ claimed invention is directed to a process for co-producing methanol, ammonia and urea from a hydrocarbon feedstock, said process comprising the steps of a) from a first methanol process, comprising a first reforming step and first methanol conversion step obtaining a first effluent comprising methanol and a first gas effluent comprising hydrogen, nitrogen and unconverted carbon oxides, and from a second methanol processes, comprising a second reforming step and a second methanol conversion step obtaining a second effluent comprising methanol and a second gas effluent comprising hydrogen, nitrogen and unconverted carbon oxides; b) producing an ammonia synthesis gas from the first and/or second gas effluent in a common catalytic methanation stage and withdrawing said ammonia synthesis gas preferably having a 12:N2 molar ratio of approximately 3:1; c) catalytically converting the nitrogen and hydrogen of the ammonia synthesis gas in a common ammonia synthesis stage and withdrawing an effluent comprising ammonia and a purge-gas stream comprising hydrogen, nitrogen and/or methane; and d) reacting at least part of the effluent comprising ammonia with at least part of a flue gas comprising C02 from at least one of the first and second reforming steps to produce urea.
Han teaches a process for co-producing methanol and ammonia from a hydrocarbon feedstock comprising the sequential steps of: (a) producing a methanol synthesis gas containing hydrogen, carbon oxides and nitrogen by steam reforming the hydrocarbon feedstock in a primary reforming stage and subsequently in an air-blown secondary reforming stage; (b) splitting the methanol synthesis gas into a first methanol synthesis gas stream containing 1-50 vol % of the methanol synthesis gas and a second methanol synthesis gas stream containing 50-99 vol % of the methanol synthesis gas stream, forming a first methanol synthesis gas stream with reduced content of carbon dioxide by passing the first methanol synthesis gas stream through a CO2 Pressure Swing Adsorption (CO2 PSA) while bypassing the second methanol synthesis gas stream, withdrawing an off-gas stream containing hydrogen, carbon dioxide, carbon monoxide and methane from the CO2 Pressure Swing Adsorption, and forming a combined methanol synthesis gas by mixing the first methanol stream with reduced content of carbon dioxide with the by-passed second methanol synthesis stream; (c) catalytically converting the carbon oxides and hydrogen of the combined methanol synthesis gas in a once-through methanol synthesis stage and withdrawing an effluent containing methanol and a gas effluent containing nitrogen, hydrogen and unconverted carbon oxides; (d) producing an ammonia synthesis gas by methanation of unconverted carbon oxides of the gas effluent of step (c) in a catalytic methanation stage and withdrawing an ammonia synthesis gas having a H2:N2 molar ratio of 3:1 without the use of water gas shift and without further use of carbon dioxide removal; (e) catalytically converting the nitrogen and hydrogen of the ammonia synthesis gas in an ammonia synthesis stage and withdrawing an effluent containing ammonia and an off-gas stream containing hydrogen, nitrogen and methane.
Han teaches that the feedstock used is natural gas (93 vol % methane) [0057].  Han teaches that by adsorption of CO2, the ratio of CO and CO2 can be changed to be more favorable for the methanol synthesis and thereby a lower slip of unconverted carbon oxides, mainly carbon dioxide, can be obtained from the methanol synthesis. Carbon monoxide is easy to convert to methanol whereas carbon dioxide is much more difficult to convert. With a lower slip of carbon oxides, less hydrogen is required in the conversion of carbon oxides into methane and thus more hydrogen is available for ammonia production and less methane is created. Less methane in the ammonia synthesis make up gas results in lower purging from the ammonia synthesis loop and thereby lower hydrogen loss with the purge gas and more ammonia can be produced [0037].
Han teaches that in order to improve the energy efficiency of the process the off-gas stream containing hydrogen, nitrogen and methane of step (d) is returned to step (a), i.e. it is returned as off-gas fuel to the reforming section of the plant, specifically to the primary reforming stage. Preferably, also the off gas from the CO.sub.2 PSA in step (b), which contains hydrogen, carbon dioxide, carbon monoxide and methane, is used as fuel for the primary reforming stage [0036].
Han teaches a process according to feature 3, wherein the boiling water reactor is in the form of a single reactor of the condensing-methanol type, which comprises within a common shell a fixed bed of methanol catalyst particles and cooling means adapted to indirectly cooling the methanol synthesis gas with a cooling agent [0049].
Han discloses that current processes for co-production of methanol and ammonia involve generally parallel processes in which a common reforming section is used to generate a synthesis gas which is split in separate parallel streams, one of which is used for methanol synthesis and the other for ammonia synthesis. The co-production of methanol and ammonia can also be conducted sequentially or in series, where the synthesis gas produced in the reforming section is first converted to methanol and the unreacted gas containing carbon oxides and hydrogen is subsequently used for ammonia synthesis [0002].

The difference between Han and the claimed invention is that the instant claims separately reforming carbon feedstock for each of the methanol synthesis reactor, whereas Han sequentially reforming the feedstock in steam methane reformer and then in in an air-blown secondary reforming stage and then splitting the methanol synthesis gas into a first methanol synthesis gas and second methanol synthesis gas.  However, this obvious variant taught by Van Dijk in a  process for producing methanol which integrates a first methanol plant with a second methanol plant. The first methanol plant is designed to use a synthesis gas produced by steam reforming a methane-rich gas. The second methanol plant is designed to use as the methanol synthesis gas (a) the purge gas from the first methanol plant and (b) the clean syegration of two methanol plants accordingly provides an improved process which employs the unit operations of steam reforming and partial oxidation to convert different hydrocarbon feeds into methanol synthesis gas and has a total capacity between 1.45 and 1.75 of the design capacity of the first methanol plant, based on methane-rich gas alone.  See summary of the invention and description of drawing.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to reform the carbon feedstock for each methanol synthesis reactor separately or combined the reformed feedstock, as along as the ratio of hydrogen to carbon oxides are adjusted, so the syngas to be suitable for methanol synthesis reaction.
Han fails to disclose a method for co-producing methanol, ammonia and urea.  However, Ola discloses a process for co-producing methanol, ammonia and urea.
Ola teaches a process for the production of formaldehyde-stabilized urea is described comprising the steps of: (a) generating a synthesis gas comprising hydrogen, nitrogen, carbon monoxide, carbon dioxide and steam in a synthesis gas generation unit; (b) recovering carbon dioxide from the synthesis gas to form a carbon dioxide-depleted synthesis gas; (c) synthesizing methanol from the carbon dioxide-depleted synthesis gas in a methanol synthesis unit and recovering the methanol and a methanol synthesis off-gas comprising nitrogen, hydrogen and residual carbon monoxide; (d) subjecting at least a portion of the recovered methanol to oxidation with air in a formaldehyde production unit; (e) subjecting the methanol synthesis off-gas to methanation in a methanation reactor containing a methanation catalyst to form an ammonia synthesis gas; (f) synthesizing ammonia from the ammonia synthesis gas in an ammonia production unit and recovering the ammonia; (g) reacting a portion of the ammonia and at least a portion of the recovered carbon dioxide stream in a urea production unit to form a urea stream; and (h) stabilizing the urea by mixing the urea stream and a stabilizer prepared using formaldehyde recovered from the formaldehyde production unit, wherein a source of air is compressed and divided into first and second portions, the first portion is provided to the formaldehyde production unit for the oxidation of methanol and the second portion is further compressed and provided to the synthesis gas generation unit.  See abstract.
Ola teaches that the products made from the formaldehyde are used to stabilize urea. The formaldehyde production unit may be used to produce an aqueous formaldehyde solution formalin) or a urea-formaldehyde concentrate (UFC). Urea formaldehyde concentrate that may be used typically comprises a mixture of about 60% wt. formaldehyde, about 25% wt. urea and the balance about 15% wt. water. Such a product may be termed "UFC85". Other UFC products may also be used. Other formaldehyde products may also be produced. Excess formaldehyde products may be sold.  See paragraph 0038.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Ola in Han, in order to co-producing methanol, ammonia and urea.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/
Primary Examiner, Art Unit 1622